PER CURIAM.
The defendant juvenile was tried by the juvenile court and recommitted to the Louisiana Training Institute at Scotland-*3ville for an indefinite period of time. He appeals that judgment and recommitment to this Court.
We take cognizance, ex proprio motu, that this Court is without appellate jurisdiction of appeals by juveniles from the juvenile courts. La.Const. art. VII, sections 10, 29, 52; State v. Barrios, 254 La. 93, 222 So.2d 869 (1969).
It is ordered that this case be, and it is hereby, transferred to the Third Circuit Court of Appeal. La.R.S. 13:4441.